
	
		I
		112th CONGRESS
		2d Session
		H. R. 5393
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Graves of
			 Missouri (for himself, Mr.
			 Tipton, Mr. Chabot,
			 Mr. Manzullo,
			 Mrs. Blackburn,
			 Mr. Mulvaney, and
			 Mrs. Ellmers) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To amend the Export Enhancement Act of 1988 to make
		  improvements to the trade promotion policies and programs of the United States
		  Government.
	
	
		1.Short titleThis Act may be cited as the
			 Export Coordination Act of
			 2012.
		2.Duties
			(a)In
			 generalSection 2312(b) of
			 the Export Enhancement Act of 1988 (15 U.S.C. 4727(b)) is amended—
				(1)in paragraph (4),
			 by adding at the end before the semicolon the following: , including
			 identifying opportunities to consolidate or co-locate offices of agencies
			 involved in such activities;
				(2)in paragraph
			 (5)—
					(A)by inserting
			 , including the use and coordination of electronic databases,
			 after the appropriate levels and allocation of resources; and
					(B)by striking
			 and at the end;
					(3)by redesignating
			 paragraph (6) as paragraph (7); and
				(4)by inserting after
			 paragraph (5) the following:
					
						(6)to the maximum extent practicable, provide
				a detailed listing of current and future Federal and State-led trade missions,
				trade fairs, and related activities to ensure better delivery of services to
				United States businesses;
				and
						.
				(b)Availability of
			 informationThe Secretary of
			 Commerce shall make available the information on Federal and State-led trade
			 missions, trade fairs, and related activities described in paragraph (6) of
			 section 2312(b) of the Export Enhancement Act of 1988, as added by subsection
			 (a)(4) of this section, on the Web site Export.gov or a successor Web
			 site.
			3.Strategic
			 planSection 2312(c) of the
			 Export Enhancement Act of 1988 (15 U.S.C. 4727(c)) is amended—
			(1)by redesignating
			 paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
			(2)by inserting after
			 paragraph (2) the following: .
				
					(3)with respect to export promotion and export
				financing activities of each agency that is a member of the TPCC—
						(A)clearly identify and explain the role of
				each agency; and
						(B)describe the goals
				and objectives of each agency and explain the rationale for measuring and
				reporting the goals and
				objectives;
						;
			(3)in paragraph (5)
			 (as redesignated)—
				(A)by inserting
			 and Congress after the President; and
				(B)by striking
			 paragraph (3) and inserting paragraph (4);
				(4)in paragraph (6)
			 (as redesignated), by striking and at the end;
			(5)by inserting after
			 paragraph (6) (as redesignated) the following:
				
					(7)include the recommendations of the
				Comptroller General of the United States as the recommendations relate to
				coordination of the TPCC and agencies that are members of the
				TPCC;
					;
				and
			(6)in paragraph (7)
			 (as redesignated), by striking United States National Tourism
			 Organization and inserting United States Travel
			 Association.
			4.Membership and
			 staff
			(a)MembershipSection 2312(d) of the Export Enhancement
			 Act of 1988 (15 U.S.C. 4727(d)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 and at the end of subparagraph (L);
					(B)by redesignating
			 subparagraph (M) as subparagraph (N); and
					(C)by inserting after
			 subparagraph (L) the following:
						
							(M)the Millennium Challenge
				Corporation;
							;
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
				(3)by inserting after
			 paragraph (1) the following:
					
						(2)State trade
				promotion agenciesThe TPCC
				shall also include 1 or more members appointed by the President who are
				representatives from State trade promotion
				agencies.
						.
				(b)StaffSection 2312 of the Export Enhancement Act
			 of 1988 (15 U.S.C. 4727) is amended—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by inserting after
			 subsection (e) the following:
					
						(f)StaffUpon request of the chairperson of the
				TPCC, the head of any Federal department or agency that is a member of the TPCC
				may detail, on a reimbursable basis, any of the personnel of that department or
				agency to the TPCC to assist it in carrying out its duties under this
				section.
						.
				5.Member
			 qualificationsSection 2312(e)
			 of the Export Enhancement Act of 1988 (15 U.S.C. 4727(e)) is amended in the
			 first sentence by inserting (other than members described in subsection
			 (d)(2)) after Members of the TPCC.
		6.Report to
			 CongressSubsection (g) of
			 section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727), as
			 redesignated by section 4(b)(1) of this Act, is amended to read as
			 follows:
			
				(g)Report to
				Congress
					(1)In
				generalThe chairperson of
				the TPCC shall prepare and submit to the appropriate congressional committees,
				not later than March 30 of each year, a report that—
						(A)describes the strategic plan developed by
				the TPCC pursuant to subsection (c), the implementation of such plan, and any
				revisions thereto; and
						(B)describes the implementation of sections
				303 and 304 of the FREEDOM Support Act (22 U.S.C. 5823 and 5824) concerning
				funding for export promotion activities and the interagency working groups on
				energy of the TPCC.
						(2)Appropriate
				congressional committees definedIn this subsection, the term
				appropriate congressional committees means—
						(A)the Committee on
				Appropriations, the Committee on Energy and Commerce, the Committee on
				Financial Services, the Committee on Foreign Affairs, the Committee on Small
				Business, and the Committee on Ways and Means of the House of Representatives;
				and
						(B)the Committee on
				Appropriations, the Committee on Commerce, Science, and Transportation, the
				Committee on Finance, the Committee on Foreign Relations, and the Committee on
				Small Business and Entrepreneurship of the Senate.
						.
		7.Additional report
			 to CongressSection 2312 of
			 the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended by adding at the
			 end the following:
			
				(h)Additional
				report to Congress
					(1)In
				generalThe Inspector General
				of the Department of Commerce shall prepare and submit to the appropriate
				congressional committees, not later than March 30 of each year, a report on the
				extent to which the TPCC is successfully carrying out its duties as described
				in subsection (b) and the extent to which the strategic plan as described in
				subsection (c) is successfully being implemented.
					(2)ConsultationIn preparing the report required under
				paragraph (1), the Inspector General of the Department of Commerce shall, to
				the maximum extent practicable, consult with the inspector general of each
				other Federal department or agency that is a member of the TPCC.
					(3)Appropriate
				congressional committees definedIn this subsection, the term
				appropriate congressional committees has the meaning given such
				term in subsection (g)(2).
					.
		
